--------------------------------------------------------------------------------


Exhibit (10) (aj)




MET-PRO CORPORATION
AMENDED AND RESTATED
KEY EMPLOYEE SEVERANCE PAY AGREEMENT


This Amended and Restated Key Employee Severance Pay Agreement (this
“Agreement”)  is made as of this 3rd day of April, 2008 between MET-PRO
CORPORATION, a Pennsylvania corporation with principal offices at 160 Cassell
Road, Harleysville, Pennsylvania (the “Corporation”), and GARY J. MORGAN, of 109
Arrow Lane, Harleysville, PA 19438 (the “Employee”).
 
RECITALS
 
A.           Employee has been employed by the Corporation since March 15,
1980.   In October 1997, he was appointed to the position of Vice
President-Finance and Secretary. In June 2006, he was appointed to the position
of Senior Vice-President-Finance and Secretary. During the period of his
employment, he has performed his duties ably, demonstrating loyalty to the
Corporation and greatly benefiting it.
 
B.           In recognition of Employee’s status as a key employee and to
provide the Employee with a deserved measure of security in the event of a
change in control of the Corporation, the Corporation entered into a Key
Employee Severance Pay Agreement on July 6, 1999 (the “Prior Agreement”).  The
parties desire to amend and restate the Prior Agreement in its entirety and
replace the Prior Agreement with this Agreement.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.           Definitions.
 
    (a)   Change in Control.  A “Change in Control” shall be deemed to have
occurred as of the date of the first of the following events occur:
 
(i)               If any “Person” (as hereafter defined) or “Group” (as
hereafter defined) of Persons, which Person or Group of Persons is not part of
present “Management” (as hereafter defined), acting alone or in concert, becomes
the “Beneficial Owner” (as hereafter defined) directly or indirectly of
securities of the Corporation representing thirty (30%) percent or more of the
combined voting power of the Corporation’s then outstanding securities; or,
 
(ii)              If there occurs a change in the composition of the Board of
Directors within any period of two years or less, as a result of which the
individuals who constitute the “Continuing Directors” (as hereafter defined)
cease for any reason to constitute at least a majority of the Board of Directors
in office at the beginning of such period; or
 
(iii)             If the shareholders approve of: (a) a reorganization, merger,
or consolidation, in each case with respect to which persons who were
shareholders of the Corporation immediately prior to such transaction do not,
immediately thereafter, own more than 50% of the combined voting power of the
reorganized, merged or consolidated corporation’s then outstanding securities
entitled to vote generally in the election of directors; or (b) the  liquidation
or dissolution of the Corporation; or (c) the sale of all or substantially all
of the Corporation’s assets; or
 
(iv)             If there shall be a change of control as defined by any other
agreement or plan to which the Corporation is party.
 
(b)           Person.  A “Person” is defined in same manner that the term
“person” is defined and referred to in Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Act”)).
 
(c)   Continuing Directors.  The “Continuing Directors” consist of the seven
persons who are members of the Board of Directors as constituted as of the date
of this Agreement; provided, however, that any individual who becomes a Director
subsequent to the date hereof whose election or nomination for election by the
Corporation’s shareholders  was  approved by a vote of at least a majority of
the Directors then comprising the Board of Directors of the Corporation shall be
considered a Continuing Director; except that any individual whose initial
election or appointment as a Director as a result of or in connection with
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board shall not be considered a Continuing Director.

 
 

--------------------------------------------------------------------------------

 

(d)           Beneficial Owner of Securities.  A “Beneficial Owner of
Securities” shall be as defined in Rule 13d-3 promulgated under the Act.
 
(e)           Management.  “Management” shall mean the officers of the
Corporation in office at the effective date of this Agreement or their
successors elected by a majority of the Continuing Directors, either alone or
with any person who is a Continuing Director.
 
(f)           Compensation.  “Compensation” shall mean the annual base salary
(exclusive of bonuses, sick leave, vacation pay, or other extra compensation or
benefits) being paid to the Employee at the time when a Change in Control occurs
or thereafter, whichever is higher.
 
(g)           Involuntary Termination of Employment.  “Involuntary Termination
of Employment” shall mean
 
(i)           Termination of employment without “Cause”; or
 
(ii)          Termination of employment by the Employee as a result of a
reduction in his status, or duties, or responsibilities, or rate of
compensation, or the imposition of intolerable working conditions.
 
(h)   Cause.  “Cause” for the purposes of Section 1(g)(i) shall mean conviction
for a felony, commission of any act constituting common law fraud, habitual
drunkenness or drug abuse, significant malfeasance or nonfeasance of duty, or
disloyalty to the Corporation.
 
(i)           Group.  “Group” shall be as used in Rule 13d-1 promulgated under
the Act.
 
2.           Severance Pay.  In the event of a Change in Control of the
Corporation and the Involuntary Termination of Employee’s Employment within
eighteen (18) months thereafter, the Employee shall be entitled to receive
severance pay equal to eighteen (18) months’ Compensation.  Such severance pay
shall be due and payable in full at the time of Employee’s receipt of final
payment of his regular compensation.
 
3.           Continued Performance by Employee.  In consideration of the
granting of the benefits to him provided for by this Agreement, Employee agrees:
 
(a)           That he will continue to use his best efforts to perform his
duties as assigned by the Corporation; and
 
(b)           That, in the event a Change in Control is pending or threatened,
he will not voluntarily terminate his employment by the Corporation prior to an
actual Change in Control, but will continue to perform his duties in the same
manner and with the same effort as he had employed prior to the occurrence of
such events.
 
4.           Rights to Terminate Employment.  This Agreement is not an
employment agreement.  Nothing contained herein shall be deemed to preclude the
present management of the Corporation or the Employee from terminating
Employee’s employment, with or without cause, at any time.
 
5.           No Obligation to Maintain Reserves.  Nothing in this Agreement
shall obligate the Corporation to set aside or earmark any of its assets to fund
the obligation hereunder.
 
6.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their heirs, executors, administrators,
successors and assigns.
 
7.   Applicable Law.  This Agreement shall be interpreted under and governed by
the laws of the State of Pennsylvania without giving effect to its conflict of
law provisions.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



     
MET-PRO CORPORATION
           
By:
 
Gary J. Morgan, Employee
   
Raymond J. De Hont, President

 
 
 

--------------------------------------------------------------------------------